DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for lack of prosecution.
During a case management conference held November 23, 2010, Plaintiff agreed to provide additional information to Defendant. On November 29, 2010, the court sent the parties a Journal Entry setting forth the schedule agreed to by the parties. The Journal Entry advised that failure to comply with the deadlines set forth therein could result in dismissal of Plaintiffs' appeal.
As of this date, Plaintiffs have not provided additional information to Defendant nor communicated in writing with the court. As a consequence, the court finds this matter should be dismissed for lack of prosecution. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter is dismissed.
Dated this ____ day of January 2011.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed. *Page 2
This document was signed by Presiding Magistrate Jill A. Tanner onJanuary 20, 2011. The Court filed and entered this document on January20, 2011.